DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to a New Application entered 03/15/2020.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 05/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
4.	Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



5.	Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 20 recites the limitation " The learned model…" in “The learned model according to claim 11…”.  There is insufficient antecedent basis for this limitation in the claim. For examining purpose, interpreted as dependent on claim 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-12, 16-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Davies et al (US 2018/0322346) in view of Micks et al (US 2018/0011953), or alternatively, Tajima et al (US 2013/0222540).

Regarding Claim 1, Davies discloses an image processing apparatus (see Fig. 6; such as a user device) comprising a processor (612) configured to select a reference frame from a frame group including a plurality of images (such as a user select a reference frame); acquire a reference correct answer frame representing a region of interest in the selected reference frame (see Fig. 3, -302; Para 73-74; such as acquire an equivalent reference correct answer frame representing a region of interest in the selected reference frame); and generate a correct answer image group for machine learning from the reference correct answer frame (see Para 74; such as present a user interface for indicating particular portions from one or more video frames of the video content; for machine learning is interpreted as intended use, thus no patentable weight is given).
Davies is silent about generating a complementary correct answer frame corresponding to a frame other than the reference frame included in the frame group based on at least one reference correct answer frame; and the correct answer image group including the complementary correct answer frame.
In an analogous art, Micks discloses, as in one embodiment, the ground truth component 706 may generate a complementary frame for a frame of sensor data generated by the virtual sensor component 704 (see FIG. 6). For example, the complementary frame may have the same color value for pixels corresponding to the one or more virtual bollard receivers (see Para 41). 
Or alternatively, 
Tajima discloses, as in one embodiment, the 2D video content included in the main information 2 includes multiple pieces of left-eye video information L (main frames), and the complementary information 3 includes multiple pieces of right-eye video information R (complementary frames) (see Para 38).… The left-eye video information L (main frames) and the right-eye video information R (complementary frames) are alternately arranged on a frame-by-frame basis, and the result is output as 3D video (stereoscopic video) to the 3D display 20 (see Para 68).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Davies to include generating a complementary correct answer frame corresponding to a frame other than the reference frame included in the frame group based on at least one reference correct answer frame; and the correct answer image group including the complementary correct answer frame, as taught by Micks or Tajima to take advantage of supplemental content related to area of interest image to detect or avoid objects/obstacles or to enhance viewing experiences.

Regarding Claim 2, Davies further discloses the processor configured to select the reference frame based on a result of analysis of the plurality of images in the frame group (see Para 75; such as based on a shape, size, coordinates, any other suitable information related to an area of interest).

Regarding Claims 3 and 4, Davies further discloses the plurality of images in the frame group includes a plurality of images in time series (see Para 74; such as a requested video including a plurality of images in time series).

Regarding Claims 5, 6 and 7, Davies further discloses the processor configured to select the reference frame based on a degree of shake or blurriness of each of the plurality of images included in the frame group (see Para 75; such as based on a shape, size, coordinates, any other suitable information related to an area of interest).

Regarding Claims 8 and 9, Davies further discloses the processor configured to quantify the degree of shake or blurriness by performing image analysis or frequency analysis on each of the plurality of images included in the frame group (see Para 76; such as performing by object recognition technique, visual scene processing technique, machine learning technique).

Regarding Claims 10, 11 and 12, Davies further discloses the processor configured to select the reference frame based on a result of detection of an image feature of each of the plurality of images included in the frame group (see Para 76; such as based on object recognition technique).

Regarding Claims 16 and 17, Davies further discloses the processor configured to receive an operation input from an interface; and generate the reference correct answer frame by specifying the region of interest and performing the image processing on the region of interest based on the operation input (see Para 74-76).

Regarding Claims 19 and 20, Davies in view of Micks would disclose and render a learned model generated by performing machine learning using a correct answer image group created by the image processing apparatus; wherein the learned model has a configuration of a convolutional neural network to be obvious (see Davies: Para 74-76; Micks: Para 26; Para 17). 


7.	Claims 13, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Davies et al (US 2018/0322346) and Micks et al (US 2018/0011953) as applied to claims 1 and 2 above, and further in view of Averianov et al (US 2020/0286290).

Regarding Claims 13, 14 and 15, Davies in view of Micks discloses the processor configured to select the reference frame based on data that is detected by a sensor in a case of imaging each of the plurality of images included in the frame group (see Davies: Para 74; Micks: Para 13-15) but is silent about a gyroscope or an acceleration sensor.
In an analogous art, Averianov discloses a gyroscope or an acceleration sensor used to measure the movement of the object (see Para 16). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combined systems of Davies and Micks to include selecting the reference frame based on data that is detected by a sensor in a case of imaging each of the plurality of images included in the frame group, as taught by Averianov to take advantage of known technique to add additional dimension for better viewing experiences.

Allowable Subject Matter
8.	Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
9.	Claim 1-17 and 19-20 are rejected.
	Claim 18 is objected.

Correspondence Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712724195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426